Citation Nr: 1109443	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a right great toe crush injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to November 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board preliminarily observes that while the Veteran's service treatment records are associated with the claims file, the May 2007 and May 2008 rating decisions, and the October 2008 statement of the case (as well as the August 2008 VA audiological examination) were all undertaken without reference to the Veteran's service treatment records.

Service treatment records dated in January 1968 and February 1968 reveal that the Veteran was treated for complaints related to a right great toe crush injury, and in a statement received in May 2009 the Veteran indicated that he still had pain and difficulties with his right great toe resulting from the inservice crush injury.  Whether the Veteran has current great right toe disability that is related to service, however, is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for entitlement to service connection for left and right ear hearing loss disability, and tinnitus, the Board observes that the August 2008 VA audiological examiner noted that while the claims folder was reviewed, the claims folder did not contain the Veteran's service treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA opinion obtained for these issues was not based on the complete relevant record, the August 2008 VA audiological examination is not adequate and another VA audiological examination should be scheduled.

The Board observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether the Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's December 1964 service entrance examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
-5
LEFT
15
0
0
25
0

The Veteran's November 1968 service separation physical noted that the Veteran's ears were normal and indicated bilateral whisper test results of 15/15.

As noted in Hensley, audiometric findings above 20 decibels at a relevant Hertz level indicate some form of hearing loss.  As the Veteran's left ear hearing threshold was shown to exceed 20 decibels at 3000 Hertz, left ear hearing loss was demonstrated on examination for induction into service, and the presumption of soundness on induction does not attach as to left ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current right great toe disability that is related to his January 1968 crush injury of the right big toe in service, or is otherwise related to service.

2.  The Veteran should be scheduled for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, to include the service treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current right ear hearing loss and/or tinnitus that is etiologically related to his active military service, and should also provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing left ear hearing loss chronically worsened during service.  Rationale should be included for all opinions provided.

3.  The AOJ should then readjudicate the issues of entitlement to service connection for left and right ear hearing loss disability, entitlement to service connection for tinnitus, and entitlement to service connection for residuals of a right great toe crush injury.  If any of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


